       Case 3:20-cv-00294-DPJ-FKB Document 17 Filed 05/03/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

DANA CRISWELL                                                                       PLAINTIFF

VS.                                                 CIVIL ACTION NO. 3:20-cv-294-DPJ-FKB

CHOKWE ANTAR LUMUMBA, in his
official capacity of Mayor of Jackson, Mississippi,
and CITY OF JACKSON, MISSISSIPPI                                                DEFENDANTS


  THE CITY COUNCIL OF JACKSON, MISSISSIPPI’S RESPONSE IN SUPPORT OF
      AMICUS CURIAE BRIEF OF LYNN FITCH, ATTORNEY GENERAL OF
                      THE STATE OF MISSISSIPPI


       COMES NOW, The City Council of Jackson, Mississippi (“CCJ”), by and through its

Independent Counsel, Deshun T. Martin, Esq., and Vaterria M. Martin, Esq., and files its Response

in Support of Amicus Curiae Brief of Lynn Fitch, Attorney General of the State of Mississippi, in

support thereof, would show unto the Court the following, to-wit:

                                          RESPONSE

       The City of Jackson, Mississippi is a municipality of the State of Mississippi and operates

under the mayor-council form of government. On or about April 24, 2020, Chokwe Antar

Lumumba, in his official capacity as Mayor of Jackson, Mississippi (“Mayor”), signed and issued

an Executive Order (“the order”) which contained language suspending the open carry of firearms

during the COVID-19 pandemic. The CCJ acknowledges, understands, and agrees that the order

infringes upon Mississippian’s fundamental right to keep and bear a firearm for self-defense,

afforded by the Second Amendment of the United States Constitution and Article 3, Section 12 of

the Mississippi Constitution.


                                                1
       Case 3:20-cv-00294-DPJ-FKB Document 17 Filed 05/03/20 Page 2 of 4




       Moreover, as aforementioned, the order violates Mississippi statutory law and the

Legislature’s intent that neither municipalities nor counties may regulate “the possession,

carrying, transportation, sale, transfer or ownership of firearms or ammunition or their

components.” Miss. Code Ann. § 45-9- 51(1). The CCJ has not taken any action or adopted any

ordinance whatsoever purporting to regulate the possession or carry of firearms during the

COVID-19 pandemic. As the CCJ supports all laws contained within the United States

Constitution, the Constitution of the State of Mississippi, and the law and statutes of the State of

Mississippi, the CCJ disapproves of the Mayor’s Executive Order Suspending the Open Carry

Law of the State of Mississippi.

                                         CONCLUSION

       As the CCJ supports all laws contained within the United States Constitution, the

Constitution of the State of Mississippi, and the law and statutes of the State of Mississippi, the

CCJ disapproves of the Mayor’s Executive Order Suspending the Open Carry Law of the State of

Mississippi. As such, the CCJ supports the Amicus Curiae Brief of Lynn Fitch, Attorney General

of the State of Mississippi.

                               Respectfully submitted, this the 3rd day of May 2020.

                               THE CITY COUNCIL OF JACKSON, MISSISSIPPI

                               /s/ Deshun T. Martin__________________
                               DESHUN T. MARTIN, MSB #101526

                               /s/ Vaterria M. Martin__________________
                               VATERRIA M. MARTIN, MSB# 101235


OF COUNSEL:

DESHUN T. MARTIN, MSB# 101526

                                                 2
     Case 3:20-cv-00294-DPJ-FKB Document 17 Filed 05/03/20 Page 3 of 4




VATERRIA M. MARTIN, MSB# 101235
MARTIN AND MARTIN, P.A.
Attorneys & Counselors
228 East Capitol Street
Jackson, Mississippi 39201
Telephone: (601) 355-0955
Facsimile: (601) 355-0957
E-mail: DTMartin@4MartinsAtLaw.com
E-mail: VMMartin@4MartinsAtLaw.com
ATTORNEYS FOR THE CITY COUNCIL
JACKSON, MISSISSIPPI




                                     3
       Case 3:20-cv-00294-DPJ-FKB Document 17 Filed 05/03/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

   We, Deshun T. Martin, Esq. and Vaterria M. Martin, Esq., do hereby certify that we have this

day electronically filed the foregoing document with the Clerk of the Court utilizing the EFC

system, which sent notification of such filing to the following counsel of record:

Aaron R. Rice, Esq.
Aaron.rice@msjustice.org

D. Sterling Kidd, Esq.
skidd@bakerdonelson.com

ATTORNEYS FOR PLAINTIFF

   This the 3rd day of May, 2020.

                                      /s/ Deshun T. Martin__________________
                                      DESHUN T. MARTIN, MSB #101526

                                      /s/ Vaterria M. Martin_________________
                                      VATERRIA M. MARTIN, MSB# 101235

OF COUNSEL:

DESHUN T. MARTIN, MSB# 101526
VATERRIA M. MARTIN, MSB# 101235
MARTIN AND MARTIN, P.A.
Attorneys & Counselors
228 East Capitol Street
Jackson, Mississippi 39201
Telephone: (601) 355-0955
Facsimile: (601) 355-0957
E-mail: DTMartin@4MartinsAtLaw.com
E-mail: VMMartin@4MartinsAtLaw.com
ATTORNEYS FOR THE CITY COUNCIL
JACKSON, MISSISSIPPI




                                                 4
